Per Curiam :
If we concede that there was error in the charge of the learned judge below, in regard to the matter of interest, it does not necessarily follow that the judgment must be reversed. It is only for serious error, such as would reasonably or probably affect the result, that we would be justified in disturbing the judgment. In this case the error was cured by the verdict. It is manifest that the jury have found that the buildings were not to be completed by August 1, 1883, as contended by defendant, and have rejected his claims for the loss of rents. We' are unable to see, therefore, how he could have been injured by so much- of the charge as is» contained in the first and second assignments.
Nor is that portion of it embraced in the third and fourth assignments free from criticism. It might well have been omitted; it was not needed to throw light upon the case; yet we cannot-say that it misled or was likely to mislead the jury, and it is certainly no ground of reversal.
Judgment affirmed.